               Case 19-12153-KBO          Doc 55     Filed 10/04/19     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 BAYOU STEEL BD HOLDINGS, L.L.C.                     Chapter 11
 et al.,
                                                     Case No. 19-12513 (KBO)
                Debtors,                             Joint Administration Pending




ENTRY OF APPEARANCE, REQUEST FOR A MATRIX ENTRY AND REQUEST FOR
               SERVICE OF NOTICES AND DOCUMENTS

       PLEASE TAKE NOTICE that the undersigned hereby enters his appearance on behalf of

JLE Industries, LLC (“JLE”), a creditor of the Debtors, and a party in interest in this case.

       Pursuant to Bankruptcy Rules 2002 and 9007, the undersigned request that he be added to

the matrix maintained by the Clerk and that all notices, given or required to be given, and all

documents, served or required to be served, in this case be given to and or served upon the

following:

Trent Echard, Esquire

Echard Marquette, P.C.
4773 William Flynn Highway
Allison Park, PA 15101
(412) 998-7000 (phone)
(412) 274-0102 (fax)
trent@trustemlaw.com


       PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b) the foregoing

request includes not only notices and papers referred to in the Bankruptcy Rules specified above,

but also includes, without limitation, orders and notices of any application, motion, petition,

pleading, request, complaint, disclosure document of any kind, conference, hearing or demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,
               Case 19-12153-KBO         Doc 55     Filed 10/04/19    Page 2 of 3



courier service, telephone, facsimile, or otherwise, which affect or seek to affect in any way the

rights or interests of JLE.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Federal Rule of Bankruptcy

Procedure 3017(a), JLE requests that its attorney be provided with copies of any disclosure

statements or plans of reorganization.

       FURTHER, I am entering my appearance pursuant to Local Rule 9010-1(e)(iii).

                                                    Respectfully submitted,

                                                    ECHARD MARQUETTE, P.C.

                                                    /s/ Trent Echard_________________
                                                    Trent Echard, Esq.
                                                    Pa. I.D. No. 206598
                                                    trent@trustemlaw.com

                                                    4773 William Flynn Highway
                                                    Allison Park, PA 15101
                                                    (412) 998-7000
                                                    (412) 274-0102 (fax)


                                                    Counsel for JLE Industries, LLC
Dated: October 3, 2019




                                                2
              Case 19-12153-KBO         Doc 55     Filed 10/04/19      Page 3 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

 BAYOU STEEL BD HOLDINGS, L.L.C.                   Chapter 11
 et al.,
                                                   Case No. 19-12513 (KBO)
               Debtors,                            Joint Administration Pending




                               CERTIFICATE OF SERVICE


       The undersigned certifies that a true and correct copy of the foregoing filing has been

served by U.S. First Class Mail on October 4, 2019 on the following:



                             Christopher A. Ward, Esquire
                             Shanti M. Katona, Esquire
                             Polsinelli, P.C.
                             222 Delaware Avenue
                             Suite 1101
                             Wilmington, DE 19801




                                                   /s/ Trent Echard_________________
                                                   Trent Echard, Esq.
                                                   Pa. I.D. No. 206598
                                                   trent@trustemlaw.com

                                                   4773 William Flynn Highway
                                                   Allison Park, PA 15101
                                                   (412) 998-7000
                                                   (412) 274-0102 (fax)




                                               3
